Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
1.	Claims 14-16 and 21-24 are currently under examination, wherein claim 14 has been amended in applicant’s amendment filed on December 6, 2022. The specification and drawing filed by the applicant on 14-16 and 21-24 have been entered. 
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.	Claims 14-16 and 21-24 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
The amended feature in lines 3-5 of claim 14 renders claim 14 and all its dependent claims 15, 16 and 21-24 indefinite because it would not be clear to one of ordinary skill in the art what technical features to which it refers. It appears that at least a portion of each wire strand is by itself a portion of the exterior of the braised wire. How can each strand be adjacent to the exterior as claimed? In this Office action, this amended feature is interpreted as “at least a portion of each wire strand is exposed to an ambient environment” as disclosed in the paragraph [0055] of the instant specification as amended.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 14-16 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over CN (110280921 A).
	With respect to claims 14-16 and 21-24, CN (‘921 A) discloses a metal feedstock for use in an additive manufacturing process comprising 2-7 metal alloy wire strands including 1 central wire strand and 1-6 peripheral wire strand and having the same diameter and composition twisted spirally together to form a rope wherein each strand has a diameter of 0.5-2.0 mm and the feedstock has a nominal diameter of up to 3 mm (abstract, paragraphs [0046], [0072], [0075], [0076] and [0086]). CN (‘921 A) does not specify the amended feature in claim 14. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that at least a portion of each wire strand including the central wire strand would be exposed to an ambient environment (e.g. For a rope comprising 2 peripheral wire strands twisted spirally around a central wire strand in different directions (see Fig. 6 as amended of the instant specification) disclosed by CN (‘921 A), a plurality of portions of the central wire strand would be exposed to an ambient environment at the voids formed by the two peripheral wire strands).  
Response to Arguments
4.	The applicant’s arguments filed on December 6, 2022 have been fully considered but they are moot in light of the new ground of rejection above.	
Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733


12/15/2022